Citation Nr: 0509345	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) with major 
depression, for the period from May 17, 2001 to April 30, 
2004.  

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD with major depression, from May 1, 2004.

3.  Entitlement to an increased (compensable) disability 
rating for epidermal phytosis of the feet with skin condition 
of the anterior chest and between shoulder blades.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1973.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision that denied increased 
disability ratings for PTSD with major depression and for 
epidermal phytosis of the feet, and denied a total disability 
rating based on individual unemployability (TDIU).  The 
veteran filed a notice of disagreement (NOD) in March 2002, 
and the RO issued a statement of the case (SOC) in August 
2002.  The veteran submitted a substantive appeal in August 
2002.

In October 2003, the Board remanded these matters to the RO 
for additional development.  In July 2004, the RO awarded a 
TDIU, effective May 1, 2004.  The record reflects no 
disagreement, to date, with the actual effective date 
assigned for the TDIU [although, parenthetically, the Board 
notes that the veteran's representative seemed to raise 
effective date concerns prematurely in both the March 2002 
NOD and August 2002 substantive appeal, which were both prior 
to the award of TDIU benefits.]  As such, the RO's action on 
the TDIU claim appears to have resolved that claim on appeal, 
and the issue has not been certified for appellate review.   

Also in July 2004, the RO awarded a rating of 70 percent for 
PTSD with major depression, effective May 1, 2004.  In August 
2004, the RO issued a supplemental SOC (SSOC), reflecting the 
denial of a rating in excess of 70 percent for PTSD with 
major depression, and the denial of a compensable disability 
rating for epidermal phytosis of the feet with skin condition 
of the anterior chest and between shoulder blades. 

Because a higher evaluation is available for PTSD with major 
depression, both prior to and after the date of VA 
examination on May 1, 2004, and the veteran is presumed to 
seek the maximum available benefit for a disability, claims 
for higher ratings, at each stage, remain viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the Board 
has re-characterized the appeal for higher rating for 
service-connected psychiatric disability as encompassing the 
first two issues on the title page.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  For the period from May 17, 2001, to April 30, 2004, the 
veteran's PTSD with major depression was manifested, 
primarily, by frequent depression, sleep disturbance (to 
include nightmares), and difficulties with socializing and 
interpersonal relationships; these symptoms reflect no more 
than occupational and social impairment with reduced 
reliability and productivity.

3.  Since  May 1, 2004, the veteran's PTSD with major 
depression has been manifested, primarily, by irritability, 
anxiety, obsessive tendencies, inappropriate angry outbursts, 
frequent depression, frequent nightmares, intrusive thoughts, 
hypervigilance, emotional detachment from others, and 
difficulty getting along with people; these symptoms reflect 
no more occupational and social impairment with major 
deficiencies in most areas.  

4.  The veteran's epidermal phytosis of the feet with skin 
condition of the anterior chest and between shoulder blades 
has been productive of periodic itching covering less than 5 
percent of his entire body or exposed surface, and not 
involving systemic therapy; there are no objective findings 
of exudation, extensive lesions or disfigurement.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD with major depression have not been met at 
any time during the period from May 17, 2001, to April 30, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2004).

2.  The criteria for a disability rating in excess of 70 
percent for PTSD with major depression have not been met at 
any time since May 1, 2004.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2004).

3.  The criteria for a compensable disability evaluation are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 4.118, Diagnostic Code 7806 (in effect prior 
to and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for higher ratings for PTSD 
with major depression, and for epidermal phytosis of the feet 
with skin condition of the anterior chest and between 
shoulder blades has been accomplished.

Through the August 2002 SOC and the August 2004 SSOC, and the 
June 2001, April 2002, December 2003, February 2004, and 
March 2004 letters, the veteran and his representative have 
been notified of the laws and regulations governing the 
claims, the evidence that has been considered in connection 
with this appeal, and the bases for the denial of the claims.  
The RO notified the veteran of the applicable rating 
criteria, and of the need for evidence of current medical 
treatment (of a worsening of his service-connected 
disabilities).  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the RO's April 2002 and December 
2003 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In those letters, 
the RO requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  The 
RO's letter also invited the veteran to send in all evidence 
to support his claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claims(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that the lack of pre-adjudication notice in these matters has 
not, in any way, prejudiced the veteran.

As indicated above, the RO issued the August 2002 SOC 
explaining what was needed to substantiate the claims within 
five months of the March 2002 rating decision on appeal, and 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of June 2001; the 
veteran has not informed the RO of the existence of any 
evidence that had not already been obtained, either in 
response to that letter, or at any other point during the 
pendency of this appeal.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examination in 
connection with the issues on appeal.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support his claims.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims on appeal.

II.  Increased Disability Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



A.  PTSD With Major Depression

1.  Background

Service connection has been established for PTSD with major 
depression, effective September 26, 1979.

In November 1995, the RO increased the disability evaluation 
to 50 percent for PTSD with major depression, effective 
September 26, 1995.

In June 1999, the RO denied a disability rating in excess of 
50 percent for PTSD with major depression.  The veteran was 
notified of this decision in July 1999, and he did not 
appeal.

On May 17, 2001, the veteran filed a claim for an increased 
disability evaluation for PTSD with major depression.
 
The veteran underwent a VA examination in July 2001.  He then 
reported stressful experiences in Vietnam, and three prior 
psychiatric hospitalizations.  He denied ever attempting 
suicide, and reported that he was not undergoing PTSD group 
therapy at that time.  His subjective complaints included 
feeling upset and being nervous and depressed often, and 
having nightmares on a daily basis.
 
On examination, the veteran was polite and cooperative, and 
had normal speech in terms of volume, rate, and tone; no 
agitation or psychomotor retardation was observed.  His 
thought processes were logical, coherent, and goal-directed 
without looseness of associations, circumstantiality, 
tangentiality, pressured speech, or flight of ideas.  His 
memory for immediate recall was three of three items, and two 
of the same three items after three minutes.  His 
concentration was intact, and insight and judgment were fair.  
The veteran reported periodic flashbacks, and admitted to 
markedly diminished interest in participating in significant 
activities.  He expressed feelings of detachment or 
estrangement from others and a restricted range of affect.  
The veteran had symptoms of hyperarousal, such as 
irritability, outbursts of anger, hypervigilance, and 
exaggerated startle response.  The examiner assigned a GAF 
(Global Assessment of Functioning) score of 61.

VA progress notes, dated in December 2002, reflect 
exacerbated symptoms from many losses during the past two 
years, and assessments of acute grief, probable PTSD, and 
major depression.  A GAF score in the range of 40 to 45 was 
assigned.
VA progress notes, dated in April 2003, reflect complaints of 
stress, secondary to the current war.

Records received in February 2004 from the Social Security 
Administration indicate that the veteran had been diagnosed 
with severe depressive neurosis, and had been considered 
disabled from September 1978.

The veteran underwent a VA examination in May 2004.  The VA 
examiner noted the veteran's psychiatric history and prior 
hospitalizations.  Reportedly, the veteran had been advised 
to seek group therapy for his PTSD symptoms, but becoming too 
emotional when trying this, he stayed away from PTSD group 
therapy.  The veteran reported suffering from frustration, 
depression, and anxiety during the past year.  His social 
interactions were limited to attending AA meetings five days 
a week, and going to church on Sundays.  He attended 
outpatient treatment once every three months, and took 
medications.

On examination, the veteran was casually dressed and somewhat 
carelessly groomed.  There was no impairment of thought 
processes or communication.  The veteran was not delusional.  
He admitted to occasional auditory hallucinations or 
indistinct conversations occurring primarily at night.  He 
made fair eye contact and was free of suicidal or homicidal 
thoughts, ideations, plans, or intent.  His ability to 
maintain minimal personal hygiene and other basic activities 
of daily living seemed mildly impaired.  Immediate recall was 
three of three items, but only one of three items after three 
minutes.  His concentration was intact.  The veteran admitted 
to obsessive tendencies, and became angry with others for not 
putting everything in its place.  His speech was of normal 
volume and rate, but slightly monotonous.  His thought 
processes were logical, coherent, and goal directed without 
looseness of associations, circumstantiality, tangentiality, 
pressured speech, or flight of ideas.  The veteran admitted 
to occasional panic attacks occurring about once a month, and 
to depression.  His affect was anxious.  He admitted to sleep 
problems, interrupted by nightmares.

Additional PTSD symptoms noted by the VA examiner included 
nightmares, flashbacks, intrusive recollections, avoidance of 
combat discussions, disinterest in activities, difficulty 
getting close to and showing affection to others, 
hyperarousal, irritability, easily startled, and a tendency 
to be hypervigilant.  The VA examiner also opined that the 
veteran's condition had deteriorated since his last 
examination three years ago.  A GAF score of 50 was assigned.  

2.  Analysis

As indicated above, for the period from May 17, 2001, to 
April 30, 2004, the veteran's PTSD with major depression has 
been rated as 50 percent disabling, and since May 1, 2004, 
the disability has been rated as 70 percent disabling.  While 
both evaluations have been assigned under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411, the actual criteria 
for rating psychiatric disabilities other than eating 
disorders is contained in a General Rating Formula.  

Under that rating formula, 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Considering the medical evidence of record in light of the 
above-referenced criteria, the Board finds that no higher 
rating for the veteran's psychiatric disability is warranted 
during either period under consideration.  

During the period from May 17, 2001, to April 30, 2004, the 
medical evidence of record documents that the veteran's PTSD 
was manifested, primarily, by frequent depression, sleep 
disturbance (to include nightmares), and difficulties with 
socializing and interpersonal relationships.  While these 
symptoms apparently occurred on a daily basis, they are, 
nonetheless, reflective of overall occupational and social 
impairment at that time that was no more than mild to 
moderately severe in intensity-or, in terms of the actual 
rating criteria, occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
major depression, and difficulty in establishing and 
maintaining effective work and social relationships (as 
demonstrated by his markedly diminished interest in 
participating in significant activities).  Such level of 
impairment-as most clearly reflected in the report of the 
July 1, 2004 VA examination report-is consistent with the 
assigned 50 percent disability rating during that period.   

The Board finds that the symptoms associated with the 
veteran's PTSD with major depression during the period prior 
to April 30, 2004, simply do not meet the criteria for the 
next higher, 70 percent, evaluation.  Specifically, the 
veteran had not been found to have any suicidal ideation, 
intermittently illogical or obscure speech, continuous panic 
or depression, impaired impulse control, spatial 
disorientation, or neglect of personal hygiene.  As the 
criteria for the next higher, 70 percent, rating have not 
been met during the period under consideration, it follows 
the criteria for an even higher evaluation (the 100 percent 
rating) likewise have not met.  

The Board also finds that none of the GAF scores assigned 
during this time period-specifically, the score of 61 
assigned by the July 2001 examiner, and the score of 40-45 
reflected in December 2002-present a basis for assignment of 
any higher rating.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

According to the DSM-IV, a GAF between 61-70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  Clearly, the GAF of 
61 reflects no greater impairment than the 50 percent rating 
assigned during the period in question.  While the GAF range 
between 40 and 45 reflect greater impairment (ranging from 
some impairment in reality testing or communication, or major 
impairment in several areas to include work or school, family 
relations, judgment, thinking or mood; and serious 
symptoms(e.g., suicidal ideation, severe obsessional rituals, 
and frequent shoplifting) or serious impairment in social, 
occupational, or school functioning), the Board emphasizes 
that symptoms actually shown during the period prior to April 
30, 1994 simply do not support the assignment of more than a 
50 percent rating during this time period.  Rather, the 
disability picture shown is indicative of mild to moderate 
overall impairment with exacerbations to serious impairment, 
which is consistent with the assignment of no more than a 50 
percent rating during this time period.  

However, given the findings shown on VA examination of May 1, 
2004, a 70 percent rating was assigned from that date.  The 
Board's review of the record reveals that, from that point to 
the present, no higher rating is assignable.  

Since May 1, 2004, the veteran's psychiatric disability has 
been manifested, primarily, by irritability, anxiety, 
obsessive tendencies, inappropriate angry outbursts, frequent 
depression, frequent nightmares, intrusive thoughts, 
hypervigilance, emotional detachment from others, and 
difficulty getting along with people.  The veteran's 
condition has been described as deteriorating since his prior 
VA examination, and the May 2004 VA examiner noted that the 
veteran's ability to perform the acts of daily living is 
mildly impaired.  The Board finds that this level of 
impairment is consistent with the currently assigned 
70 percent evaluation.

The evidence does not demonstrate that, since May 1, 2004, 
the veteran's PTSD symptoms border on gross repudiation of 
reality, nor is there evidence of gross impairment of thought 
processes or communication, delusions, or grossly 
inappropriate behavior associated with the veteran's PTSD.  
No disorientation to time or place has been shown, and the 
veteran's thought processes are largely intact.  Moreover, 
while the veteran clearly has had some interpersonal and 
employment difficulties, no more than a mild impairment in 
the ability to perform act of daily living (including 
maintenance of minimal personal hygiene) has been 
demonstrated.  

Thus, while the veteran's current PTSD symptoms have been 
shown to have a significant impact on the veteran's 
employability, such is contemplated in the currently assigned 
70 percent evaluation.  Moreover, the examiner's assignment 
of a GAF of 50-which is indicative, per the DSM-IV, of 
overall serious symptoms or serious impairment in social 
occupational, or school functioning-is consistent with the 
assignment of the 70 percent rating from May 1, 2004. 

Under these circumstances, the Board concludes that the 
record, and the rating schedule, simply does not support 
assignment of more than a 50 percent rating for service-
connected psychiatric disability for the period from May 17, 
2001, to April 30, 2004, or more than a 70 percent rating 
from that disability since May 1, 2004. 

B.  Epidermal Phytosis of the Feet With Skin Condition
of the Anterior Chest and Between Shoulder Blades

1.  Background

Service medical records show that the veteran was treated for 
tinea pedis and for fungal infection of the feet.

A September 1980 report of VA examination shows chronic 
epidermal phytosis of the feet with typical vesicle formation 
and thickened skin, with peeling and itching.

Service connection has been established for epidermal 
phytosis of the feet, effective July 28, 1980.

On May 17, 2001, the veteran submitted a claim for an 
increased disability evaluation for epidermal phytosis of the 
feet.

A July 2001 report of VA consultation reflects that the 
veteran presented with "bumps" on his chest that had been 
present for many years.  He denied itching or drainage of the 
lesions.  The veteran also complained of itching and scaling 
feet of prolonged duration.  The VA physician diagnosed 
dermatofibroma, tinea pedis, and hyperkeratosis, and advised 
the veteran to apply medicated creams.

In a December 2003 statement, the veteran indicated that the 
rash in service was primarily on his feet, but that he had 
since developed a rash on his back and shoulders.

The veteran underwent a VA examination in April 2004.  He 
described a long history of skin problems, primarily of 
prickly heat on the anterior chest wall and between his 
shoulder blades and forearms, which was aggravated by hot and 
humid weather and was quite pruritic in nature.  The veteran 
tried over-the-counter creams, and denied the use of any UV 
light or light therapy.  He reported a flare-up of his skin 
condition two years ago, and reported having no problems with 
his skin over the past 12 months.  He denied systemic 
symptoms, such as fever or weight loss, and noted no 
malignant neoplasms, nor any benign neoplasms of the skin.  
The veteran reported that his skin condition flared with 
sweating and hot, humid climate, and that his skin itched and 
burned and occasionally became pustular.

On examination, the skin revealed small tiny vesicular 
papules and erythematous lesions on the anterior chest wall 
and between the shoulder blades; the forearms were clear.  
There was no pustular formation.  There was obvious evidence 
of fungal infection between the toes, as well as 
onychomycosis of the large toenails.
The VA examiner found that the veteran's prickly heat was 
easily controlled with over-the-counter medications, and 
related to his military service; the tinea infection between 
the veteran's toes was described as chronic and stable.

2.  Analysis

The veteran's service-connected epidermal phytosis of the 
feet with skin condition of the anterior chest and between 
shoulder blades has been rated as noncompensable by analogy 
to dermatitis and/or eczema pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  See 38 C.F.R. §§ 4.20, 4.27 (2004). 

Initially, the Board points out that during the course of the 
veteran's appeal, VA revised the criteria for diagnosing and 
evaluating disabilities of the skin, effective August 30, 
2002.  See 38 C.F.R. § 4.118, Diagnostic Code series 7800 
(2004).  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2004).

As the RO has considered both the former and revised 
criteria, and furnished the veteran with notice of the 
revised criteria (see July 2004 SSOC), there is no due 
process bar to the Board in also considering the former and 
revised criteria. 

Under the version of Diagnostic Code 7806 applicable prior to 
August 30, 2002 (former criteria), a noncompensable rating is 
warranted for eczema for slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted when there is eczema 
with exfoliation, exudation, or itching, if involving an 
exposed area or extensive area.  A 30 percent rating is 
warranted when there is eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted if there is eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

The criteria that became effective on August 30, 2002 
(revised criteria), provides for a zero percent rating for 
dermatitis or eczema affecting less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and; no more than topical therapy is required 
during a period of twelve months.  A 10 percent rating is 
assigned where at least five percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  

The objective medical evidence documents that the veteran 
experiences occasional breakouts of a rash on his anterior 
chest wall between the shoulder blades, which is best treated 
with over-the-counter medications.  He also reported no 
flare-ups or skin problems over the last 12 months.  The 
evidence reflects a chronic, but relatively stable, fungal 
infection of the feet, described as occasionally itchy.

Considering the former version of Diagnostic Code 7806, the 
Board finds that a noncompensable rating for epidermal 
phytosis of the feet with skin condition of the anterior 
chest and between shoulder blades is appropriate.  The 
veteran's main complaint has been itching of an unexposed 
area.  These findings do not satisfy the criteria for a 
compensable evaluation under Diagnostic Code 7806 because the 
veteran's service-connected skin disability is not shown to 
result in exfoliation, exudation, or itching involving an 
exposed or extensive area.  Moreover, although the veteran 
reported that the service-connected skin disability was quite 
pruritic in nature, there were no objective findings of 
pustular formation during either the April 2004 VA 
examination, or on VA consultation in July 2001.  The 
veteran's itching has not been shown to be constant, nor is 
there evidence of extensive lesions, disfigurement, or 
systemic manifestations.  Since the criteria for even the 
minimal compensable rating under former Diagnostic Code 
7806-10 percent-has not been shown by the evidence, it 
follows that the former criteria for a 30 percent or higher 
evaluation likewise have not been met.

Considering the evidence of record in light of the revised 
criteria (effective on August 30, 2002), the veteran's 
service-connected skin disability, found on his feet and 
anterior chest between the shoulder blades, does not 
constitute at least 5 percent of his entire body affected, 
nor 5 percent of an exposed area affected.  Also, the veteran 
is not on systemic therapy.  In fact, the April 2004 VA 
examination report notes that the veteran's prickly heat was 
easily controlled with over-the-counter medications, and his 
tinea infection was stable.  

Because the veteran's epidermal phytosis of the feet with 
skin condition of the anterior chest and between shoulder 
blades does not affect at least 5 percent of the veteran's 
entire body or at least 5 percent of an exposed area, a 
compensable evaluation is not assignable, by analogy, under 
revised Diagnostic Code 7806.

C.  Conclusion

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since May 17, 2001, either of the veteran's service-connected 
disabilities under consideration has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the August 
2002 SOC).  In this regard, the Board notes that neither of 
the disabilities has objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Although a 
TDIU has been awarded, the criteria for such entitlement are 
distinct from that for an increased schedular, or extra-
schedular evaluation.  See Bowling v. Principi, 15 Vet. 
App. 1 (2001).  Hence, the fact that a TDIU has been awarded 
does not, alone, establish that extra-schedular consideration 
for any single disability is warranted.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing conclusions, the Board must conclude 
that each of the claims for increase on appeal must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim for higher rating, that doctrine is not 
for application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

A disability rating in excess of 50 percent for PTSD with 
major depression, for the period from May 17, 2001, to 
April 30, 2004, is denied.

A disability rating in excess of 70 percent for PTSD with 
major depression, from May 1, 2004, is denied.

An increased (compensable) evaluation for epidermal phytosis 
of the feet with skin condition of the anterior chest and 
between shoulder blades is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


